Citation Nr: 1021906	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased apportionment share of the 
Veteran's service-connected compensation benefits for support 
of his spouse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 
1973 and from February 2003 to April 2004.  The appellant is 
the Veteran's wife (it appears that they are separated but 
still legally married).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In the decision, the RO granted an 
apportionment of the Veteran's VA disability benefits to his 
spouse (the appellant) in the amount of $65.00 a month.  The 
appellant appealed the amount of this apportionment.

In April 2009, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
copy of the transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal arises from a January 2007 decision granting the 
appellant an apportionment of the Veteran's VA benefits in 
the amount of $ 65.00 a month.  She disagrees with that 
determination, maintaining that she is due a greater share.  

An apportionment is a "contested claim" subject to special 
procedural requirements. See 38 U.S.C.A. § 7105A(b); 38 
C.F.R. §§ 19.100 through 19.102, 20.500 through 20.504, and 
20.713 (2009).  For instance, if the apportionment claim is 
simultaneously contested, as is the case here, all interested 
parties are to be 

specifically notified of any action taken by the agency of 
original jurisdiction, of the right and time limit for 
initiating an appeal, and of the right to present testimony 
at a hearing and to be represented.  See 38 U.S.C.A. § 
7105A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 19.100 (West 
2002 & Supp. 2009).  

In this case, a remand is required in order to address the 
due process requirement of affording the Veteran with an 
opportunity to provide testimony at a Board hearing, as he 
has requested.  

In this regard, a brief review of the procedural history of 
the case is helpful, as it has been somewhat confusing with 
respect to the scheduling of hearings.  The appellant 
requested a Board video conference hearing in August 2008.  
Per the appellant's request, a Board video conference hearing 
was scheduled for April 6, 2009, at the RO in Nashville, TN.  
The appellant was advised of the hearing on March 4, 2009; 
however the RO failed to notify the Veteran of the hearing 
until March 11, 2009.  The file contains a document dated on 
March 6, 2009, and signed by a hearing clerk indicating that 
the April 6, 2009, hearing for the appellant was to be 
cancelled because all of the pertinent parties were not 
notified of the hearing at that time.  That document also 
included a request to reschedule the hearing.  The motion to 
reschedule the hearing was granted by the Board in early 
April 2009.  However, in the meantime, the Board video 
conference hearing scheduled for April 6, 2009 which was 
supposed to be cancelled, took place, with only the appellant 
participating.  

In order to clarify and correct the situation, the Board 
issued correspondence to the Veteran in April 2010, informing 
him that he had a right to a Board hearing under 38 C.F.R. 
§ 20.700(a), and requesting that he specify whether he wished 
to appear for a hearing and if so, in what form.  He was also 
advised in that correspondence that the appellant had 
appeared for a Board hearing on April 6, 2009.  In May 2010, 


the Board received a response from the Veteran reflecting 
that he wanted to appear at a Board hearing to be scheduled 
at his local RO.  

Having clarified the Veteran's preferences regarding his 
requested hearing, the Board will undertake herein to 
schedule that hearing.  In this regard, the Board notes that 
if a hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimant and his or her 
representative, if any, will be notified and afforded an 
opportunity to be present.  38 C.F.R. § 20.713(a).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
schedule a Travel Board hearing for the 
Veteran at the Nashville, TN Regional 
Office.  In light of the fact that this 
is a contested appeal, contested claims 
notice procedures as outlined in 38 
C.F.R. § 20.713(a) should be followed.

2.  After the Travel Board hearing is 
conducted, or in the event the hearing is 
canceled, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


